MEMORANDUM DECISION

Pursuant to Ind. Appellate Rule 65(D), this                              FILED
Memorandum Decision shall not be regarded                           Sep 23 2016, 9:24 am
as precedent or cited before any court except                            CLERK
for the purpose of establishing the defense of                       Indiana Supreme Court
                                                                        Court of Appeals
res judicata, collateral estoppel, or the law of                          and Tax Court

the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Steven J. Halbert                                        Gregory F. Zoeller
Carmel, Indiana                                          Attorney General of Indiana

                                                         Robert J. Henke
                                                         Abigail R. Recker
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA
In the Matter of the Termination of                      September 23, 2016
the Parent-Child Relationship of                         Court of Appeals Case No.
N.D. and A.J., Minor Children                            49A02-1603-JT-415
                                                         Appeal from the Marion Superior
L.J., Mother,                                            Court
                                                         The Honorable Marilyn A.
Appellant-Respondent,
                                                         Moores, Judge
        v.
                                                         The Honorable Larry E. Bradley,
                                                         Magistrate
The Indiana Department of Child
                                                         Trial Court Cause Nos.
Services,
                                                         49D09-1506-JT-425
Appellee-Petitioner.                                     49D09-1506-JT-426




Brown, Judge.

Court of Appeals of Indiana | Memorandum Decision 49A02-1603-JT-415 | September 23, 2016     Page 1 of 22
[1]   L.J. (“Mother”) appeals the involuntary termination of her parental rights with

      respect to her daughters, A.J. and N.D. Mother raises two issues which we

      consolidate and restate as whether the evidence is sufficient to support the

      termination of her parental rights. We affirm.


                                        Facts and Procedural History

[2]   On January 6, 2002, A.J. was born to Mother and B.D. (“Father”).1 On

      December 26, 2002, N.D. was born to Mother and Father.


[3]   In April 2013, Mother was living with J.M., the father of three of her other

      children, and eight of her children in a residence on Goodlet Street. Mother

      was arrested for disorderly conduct and served nine days in jail. That month,

      DCS filed a petition alleging that A.J., N.D., and five of Mother’s other

      children were children in need of services (“CHINS”) because Mother failed to

      provide a safe living environment with necessary supervision, she was recently

      arrested and incarcerated leaving the children without an appropriate caregiver,

      there were allegations that one of Mother’s children was “perpetrating sexually

      on his siblings,” and A.J. recently obtained a grease burn due to lack of

      supervision. Petitioner’s Exhibit 1.


[4]   In June 2013, the parties agreed to an informal adjustment under which Mother

      would participate in home based therapy and case management, substance




      1
       DCS stated that Father was the alleged father of A.J., and Mother testified that Father was the father of
      A.J. Father signed consents for the adoption of A.J. and N.D.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1603-JT-415 | September 23, 2016          Page 2 of 22
      abuse treatment, domestic violence education, and submit to random urine

      drug screens. Other than the domestic violence education, Mother was actively

      involved in services until January 2014, but completed only her substance abuse

      treatment as a part of the informal adjustment. On December 11, 2013, DCS

      requested an extension of the informal adjustment because of Mother’s housing

      instability.


[5]   On January 3, 2014, Mother called Family Case Manager Annaliese Gibbs2

      (“FCM Gibbs”) regarding a domestic violence incident that had occurred in the

      home on Belleview. FCM Gibbs determined that J.M. and his girlfriend were

      also residing in the home and “that turned out to be a . . . bit of a dysfunctional

      situation for the family.” Transcript at 71. That same day, Mother discussed

      with FCM Gibbs and the home based therapist that she had continued to

      struggle with alcohol even after successfully completing her treatment in

      September 2013 and that she also “had incidence [sic] of domestic violence

      between herself and [J.M.], who was residing in the home.” Id. at 71-72.

      Mother was open about the abuse she was suffering and admitted that her home

      was not a safe place. On January 3, 2014, the children were removed from the

      home, and Mother also moved out.




      2
          FCM Gibbs indicated that she was formerly known as Annaliese Diaz.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1603-JT-415 | September 23, 2016   Page 3 of 22
[6]   On January 9, 2014, DCS filed a verified petition alleging that A.J. and N.D.

      were CHINS.3 DCS alleged that the children’s physical or mental condition

      was seriously impaired or seriously endangered as a result of the inability,

      refusal, or neglect of the children’s parents to supply them with necessary food,

      clothing, shelter, medical care, education, or supervision. DCS alleged that

      FCM Gibbs determined that Mother failed to provide the children a safe and

      secure home free from domestic violence and that she and J.M. had a history of

      violence and engaged in domestic violence in front of the children. DCS

      alleged that Mother and J.M. had unsuitable housing in which the utilities were

      turned off and there was inadequate bedding. DCS also alleged that the

      whereabouts of Father were unknown and he had failed to meet his children’s

      needs and protect them from domestic violence in the home.


[7]   That same day, the court held a hearing at which Mother appeared, and the

      court authorized the children’s continued removal. Mother signed a document

      titled “Respondent’s Admission to Amended Petition, Paragraph 4(a),” stating

      that the children are CHINS because Mother requires assistance providing the

      basic necessities for the children such as housing with functioning utilities, and

      it also states: “services: Home Based, Domestic Violence Intake, ensure [N.D.]

      remain[s] in therapy, Substance Abuse Assessment.” Petitioner’s Exhibit 16.




      3
       The petition also listed Mother’s other children, but this appeal involves the termination of Mother’s
      parental rights as to only A.J. and N.D.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1603-JT-415 | September 23, 2016          Page 4 of 22
[8]    On February 12, 2014, the court found the children to be CHINS, held a

       dispositional hearing, and entered a dispositional order and a parental

       participation order.4 The court ordered Mother to engage in a home based

       counseling program, complete a substance abuse assessment and successfully

       complete all treatment recommendations, submit to random drug/alcohol

       screens, complete a domestic violence intake or assessment and complete all

       services and recommendations, and ensure that N.D. continue to participate in

       therapy and follow all recommendations.


[9]    In early February, the service providers and DCS had concerns with Mother’s

       struggle in maintaining open communication and in fully participating in

       services. DCS attempted to hold a child and family team meeting on February

       19th to discuss what barriers Mother may have had towards progressing in her

       treatment, but Mother did not attend the meeting, and DCS subsequently filed

       an affidavit to suspend visitation in February 2014. In March 2014, the court

       suspended Mother’s visitation.


[10]   In March 2014, Mother stated to FCM Gibbs that she had been in Gary,

       Indiana, for a couple of weeks but had returned to Indianapolis and hoped to

       re-engage in services and find stable housing and employment. During a period

       of time, neither DCS nor the service providers were able to contact Mother.




       4
           The record does not contain the transcript of the February 12, 2014 hearing.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1603-JT-415 | September 23, 2016   Page 5 of 22
[11]   After a couple of months, DCS determined that Mother was back in Gary, and

       Mother indicated that she wanted to stay in Gary and requested to transfer her

       services. In May 2014, FCM Gibbs re-referred services to Mother in Gary for

       home based therapy and case management, a substance abuse assessment and

       recommended treatment, domestic violence education, and random drug

       screens.


[12]   In August 2014, FCM Gibbs transferred the case to Family Case Manager

       Elizabeth Plew (“FCM Plew”) who had difficulty reaching Mother at the

       number she was provided. FCM Plew gave Mother her phone number, and

       Mother sent text messages to FCM Plew “usually just prior to Court . . . or just

       after Court asking [her] what happened at Court if she didn’t attend.”

       Transcript at 110. There was a period of several months where FCM Plew was

       unable to reach Mother.


[13]   In January 2015, Mother told FCM Plew that she would be moving back to

       Indianapolis and asked to start visiting A.J. and N.D. Mother did not have an

       address she could give FCM Plew or a stable plan for housing or employment.

       To FCM Plew’s knowledge, Mother did not move back to Indianapolis.


[14]   On January 7, 2015, the court entered an order following a periodic review

       hearing finding that Mother moved to Gary and was participating in some

       services, including drug screens which had been negative, but was not

       participating in substance abuse treatment. The court noted that Mother

       reported she would be moving back to Indianapolis in February.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1603-JT-415 | September 23, 2016   Page 6 of 22
[15]   On June 5, 2015, DCS filed a verified petition for the involuntary termination

       of the parent-child relationship between Mother and A.J. and N.D. On

       January 28, 2016, the court held an evidentiary hearing at which Mother

       appeared telephonically. She testified that she had nine children and that none

       of them lived with her at that time, and that J.M. was physically abusing her in

       front of the children in the Bellview residence. Mother testified that back in

       January 2014, she took her children to the foster home to “get them to safety”

       and away from J.M. Id. at 43. She stated that she moved to Gary because she

       did not feel safe anymore.


[16]   Mother testified that the water had been shut off to her residence on Belleview

       but that she had it turned back on and that the utilities including the lights and

       gas worked. She stated that she did not have electricity for two hours, that

       [J.M.] paid the bill and the electricity was back on in twenty minutes, and that

       she moved into her own place on July 1, 2015.


[17]   When asked if she just stopped participating in services, Mother answered:

       “The services, the services, they’ve been stopped participating with me. They

       were only going to spend thirty minutes with me and I probably felt like I

       probably need a hour, hour and a half so.” Id. at 20. She testified that she did

       not contact FCM Gibbs when she did not think she was getting services that she

       needed, and that she received a phone number but no one answered when she

       called or responded to her text messages. She also stated that she tried to call

       FCM Gibbs’s supervisor but no one answered and that she stopped trying to

       contact DCS around February 2015.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1603-JT-415 | September 23, 2016   Page 7 of 22
[18]   Mother testified that she works at a soul food restaurant Sundays through

       Fridays from 6:00 a.m. to 5:00 p.m. and that she is paid every day “under the

       table.” Id. at 36. She stated that she would like her children to come home

       because she is stable and working, had not been arrested, and there had been no

       domestic violence in the home.


[19]   Mother testified that she had not seen A.J. or N.D. for over two years, that she

       had not been involved in services for about eleven months, and that she did not

       talk to FCM Plew about initiating visits again with A.J. and N.D. because

       FCM Plew never wanted to answer or respond to her messages or calls. When

       asked why she did not complete any services in Gary, Mother answered:

               They just, they stopped coming and stopped calling me and they
               wasn’t doing what they were supposed to do. I think they just in
               it for the money I’m sorry to say but they was just in it for the
               money and come and see me and want to leave thirty minutes
               want to leave. I mean like, then my case manager didn’t want to
               take me here and there where I needed to go. Talked this
               through myself and got on my feet and getting my stuff, got on
               my own feet and found my own job and my own place. Walking
               on my feet by myself without my case manager.


       Id. at 34.


[20]   According to the testimony of FCM Gibbs, who was assigned the case between

       June 2013 and August 2014, there were multiple housing transitions throughout

       the first six months including some periods of homelessness in August due to an

       eviction from Mother’s first home. Of the services Mother agreed to, she

       completed only her substance abuse treatment, and FCM Gibbs subsequently

       Court of Appeals of Indiana | Memorandum Decision 49A02-1603-JT-415 | September 23, 2016   Page 8 of 22
       referred her twice for a substance abuse assessment and treatment based upon

       her admission to alcohol use. FCM Gibbs also referred Mother twice to

       domestic violence treatment after her initial referral, but she did not complete

       those services while FCM Gibbs had the case.


[21]   FCM Plew testified that the last time Mother worked with any service providers

       was January 2015, that Mother never gave her any documentation that she had

       stable housing or proof of a stable income, and that DCS had concerns with

       Mother’s pattern of instability in housing and employment, her ability to

       provide for the children, the history of domestic violence and Mother’s failure

       to complete domestic violence treatment, and Mother’s history of substance

       abuse and failure to successfully complete treatment. She testified that the

       conditions that resulted in the removal of A.J. and N.D. had not been

       remedied, that it was her belief that the continuation of the parent-child

       relationship posed a threat to the well-being of A.J. and N.D., and that

       termination was in the best interests of A.J. and N.D.


[22]   The guardian ad litem for A.J. and N.D., Marquia Washum (“GAL

       Washum”), testified that she reviewed the contents of the entire Child

       Advocates case file and reports from service providers, interviewed or contacted

       the case manager, foster parents, and previous guardian ad litem, and visited

       with A.J. and N.D. multiple times. She testified that A.J. and N.D. did not

       voice any desire to be placed in Mother’s care and that both reported during

       several visits that they would like to be adopted by their foster parents. GAL

       Washum recommended the termination of Mother’s parental rights because she

       Court of Appeals of Indiana | Memorandum Decision 49A02-1603-JT-415 | September 23, 2016   Page 9 of 22
       had not fully and successfully engaged in services and the children had been out

       of her care for a significant amount of time. She testified that she believed that

       the plan of adoption was in the best interests of the children. When asked why

       Mother should not be given additional time to complete services, GAL

       Washum answered that the children had been out of Mother’s care for a

       significant amount of time, there were concerns that the reasons for

       involvement had not been remedied, and the children had bonded to the foster

       parents and were excelling in that environment.


[23]   On February 2, 2016, the court entered an order terminating Mother’s parental

       rights to A.J. and N.D. Specifically, the order states in part:


               Upon evidence presented, the Court now finds by clear and
               convincing evidence:


               1. [Mother] is the mother of [A.J.] and [N.D.], minor children
               ages thirteen and twelve, respectively.


               2. [Father] is the father of [N.D.] and the alleged father of [A.J.].
               He has signed consents for their adoption.


               3. Child in Need of Services Petitions “ChINS” were filed on
               [A.J.] and [N.D.] on April 11, 2013, under Cause Numbers
               49D091304JC03322 & 3 after [Mother] was incarcerated leaving
               no one to care for the children. There were also allegations that
               another of [Mother’s] children was perpetrating sexually on
               siblings.


               4. Although the children were initially detained outside the
               home, they were placed back with [Mother] and the ChINS

       Court of Appeals of Indiana | Memorandum Decision 49A02-1603-JT-415 | September 23, 2016   Page 10 of 22
        matter was dismissed in June 2013, and replaced with an
        Informal Adjustment.


        5. [Mother’s] housing was unstable and the Informal Adjustment
        was extended.


        6. Due to [Mother] struggling with alcohol abuse and domestic
        violence in the home, the children were removed, due to
        [Mother’s] being honest and open with her family case manager,
        on January 3, 2014.


        7. New Child in Need of Services Petitions were filed on [A.J.]
        and [N.D.] on January 9, 2014, under Cause Numbers
        49D091401JC000034 and 49D091401JC000036.


        8. On February 12, 2014, the children were adjudicated to be in
        need of services after [Mother] admitted to allegations that she
        needed assistance providing basic necessities for the children
        such as housing with functioning utilities, an [sic] agreed to do
        home based services, and a domestic violence intake and a
        substance abuse assessment.


        9. Disposition was held on February 12, 2014, at which time the
        children remained placed outside the home.


                                              *****


        12. After the February 12, 2014 disposition date, [Mother’s]
        whereabouts were unknown and she had stopped services that
        were referred in January and February, 2014.


        13. On May 19, 2014, home based therapy and case
        management, a substance abuse assessment, random urine


Court of Appeals of Indiana | Memorandum Decision 49A02-1603-JT-415 | September 23, 2016   Page 11 of 22
        screens and domestic violence education were again referred in
        Gary, Indiana.


        14. [Mother] contacted her family case manager to re-engage in
        services and she had relocated to Gary, Indiana.


        15. Services eventually closed in Gary, Indiana and [Mother]
        never asked for further referrals.


        16. [Mother] had completed substance abuse treatment but
        struggled with alcohol thereafter, and was in need of further
        treatment.


        17. Parenting time for [Mother] was suspended in March 2014,
        but was authorized to continue upon positive recommendations
        by the service providers. [Mother] had been inconsistent in visits,
        services and contact, and she was inappropriate in conversations
        with the children.


        18. [Mother] appeared at a Periodic Review Hearing in January
        2015, represented she was moving back to Indianapolis, and
        requested visits. The Court authorized visits conditioned on
        positive recommendation by the children’s therapist.


        19. [Mother] did not have stable housing in Gary until July
        2015. Since that time she has resided in a home with her fiancé
        who has a month to month lease.


        20. [Mother] first obtained employment three months ago at a
        restaurant and gets paid “under the table”.


        21. The last visit that took place between [Mother] and
        daughters was on February 15, 2014.


Court of Appeals of Indiana | Memorandum Decision 49A02-1603-JT-415 | September 23, 2016   Page 12 of 22
        22. [A.J.] and [N.D.] are in a preadoptive placement. They have
        resided with their current foster parents for over two years.


                                              *****


        26. The children have voiced to their Guardian ad Litem their
        wish to be adopted.


        27. There is a reasonable probability that the conditions that
        resulted in the children’s removal and continued placement
        outside the home will not be remedied by [Mother]. [Mother]
        has still not addressed the issues of domestic violence and alcohol
        abuse. She does not have independent housing and has been
        employed, getting paid illegally, for only the past three months
        when she has a long pattern of instability. Her lack of contact
        with her family case managers demonstrate a lack of effort at
        reunification.


        28. Continuation of the parent-child relationship poses a threat
        to the children’s well-being in that it would pose as a barrier to
        obtaining permanency for them through an adoption and into a
        home where they are happy and excel. The children have been
        wards for a significant amount of time and need to move
        forward. [Mother] has not seen the girls for almost two years.


        29. Family Case Manager Elizabeth Plew recommends adoption
        for the children.


        30. Guardian ad Litem Marquia Washum recommends
        termination of parental rights and adoption as being in the
        children’s best interests based on the children’s wishes,
        [Mother’s] level of engagement of services, the significant
        amount of time that has passed, and the children’s placement
        where they are bonded and are excelling.

Court of Appeals of Indiana | Memorandum Decision 49A02-1603-JT-415 | September 23, 2016   Page 13 of 22
               31. Termination of the parent-child relationship is in the best
               interests of the children. Termination would allow them to be
               adopted into a stable and permanent home where their needs will
               be safely met.


               32. There exists a satisfactory plan for the future care and
               treatment of the children, that being adoption.


       Appellant’s Appendix at 24-26.


                                                    Discussion

[24]   The issue is whether the evidence is sufficient to support the termination of

       Mother’s parental rights. In order to terminate a parent-child relationship, DCS

       is required to allege and prove, among other things:

               (A) that one (1) of the following is true:


                        (i) The child has been removed from the parent for at least
                        six (6) months under a dispositional decree.


                        (ii) A court has entered a finding under IC 31-34-21-5.6
                        that reasonable efforts for family preservation or
                        reunification are not required, including a description of
                        the court’s finding, the date of the finding, and the manner
                        in which the finding was made.


                        (iii) The child has been removed from the parent and has
                        been under the supervision of a local office or probation
                        department for at least fifteen (15) months of the most
                        recent twenty-two (22) months, beginning with the date
                        the child is removed from the home as a result of the child



       Court of Appeals of Indiana | Memorandum Decision 49A02-1603-JT-415 | September 23, 2016   Page 14 of 22
                        being alleged to be a child in need of services or a
                        delinquent child;


               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). If the court finds that the allegations in a petition

       described in Ind. Code § 31-35-2-4 are true, the court shall terminate the parent-

       child relationship. See Ind. Code § 31-35-2-8(a).


[25]   The State’s burden of proof for establishing the allegations in termination cases

       “is one of ‘clear and convincing evidence.’” In re G.Y., 904 N.E.2d 1257, 1260-

       1261 (Ind. 2009) (quoting Ind. Code § 31-37-14-2), reh’g denied. This is “a

       ‘heightened burden of proof’ reflecting termination’s ‘serious social


       Court of Appeals of Indiana | Memorandum Decision 49A02-1603-JT-415 | September 23, 2016   Page 15 of 22
       consequences.’” In re E.M., 4 N.E.3d 636, 642 (Ind. 2014) (quoting In re G.Y.,

       904 N.E.2d at 1260-1261, 1260 n.1). “But weighing the evidence under that

       heightened standard is the trial court’s prerogative—in contrast to our well-

       settled, highly deferential standard of review.” Id. “We do not reweigh the

       evidence or determine the credibility of witnesses, but consider only the

       evidence that supports the judgment and the reasonable inferences to be drawn

       from the evidence.” Id. (quoting Egly v. Blackford Cnty. Dep’t of Pub. Welfare, 592

       N.E.2d 1232, 1235 (Ind. 1992)). “We confine our review to two steps: whether

       the evidence clearly and convincingly supports the findings, and then whether

       the findings clearly and convincingly support the judgment.” Id.


[26]   “Reviewing whether the evidence ‘clearly and convincingly’ supports the

       findings, or the findings ‘clearly and convincingly’ support the judgment, is not

       a license to reweigh the evidence.” Id. “[W]e do not independently determine

       whether that heightened standard is met, as we would under the ‘constitutional

       harmless error standard,’ which requires the reviewing court itself to ‘be

       sufficiently confident to declare the error harmless beyond a reasonable doubt.’”

       Id. (quoting Harden v. State, 576 N.E.2d 590, 593 (Ind. 1991) (citing Chapman v.

       California, 386 U.S. 18, 87 S. Ct. 824 (1967), reh’g denied). “Our review must

       ‘give “due regard” to the trial court’s opportunity to judge the credibility of the

       witnesses firsthand,’ and ‘not set aside [its] findings or judgment unless clearly

       erroneous.’” Id. (quoting K.T.K. v. Ind. Dep’t of Child Servs., Dearborn Cnty. Office,

       989 N.E.2d 1225, 1229 (Ind. 2013) (citing Ind. Trial Rule 52(A))).




       Court of Appeals of Indiana | Memorandum Decision 49A02-1603-JT-415 | September 23, 2016   Page 16 of 22
[27]   We note that the involuntary termination statute is written in the disjunctive

       and requires proof of only one of the circumstances listed in Ind. Code § 31-35-

       2-4(b)(2)(B). Because we find it to be dispositive under the facts of this case, we

       limit our review to whether DCS established that there was a reasonable

       probability that the conditions resulting in the removal or reasons for placement

       of A.J. and N.D. outside the home will not be remedied. See Ind. Code § 31-35-

       2-4(b)(2)(B)(i).


[28]   In determining whether the conditions that resulted in the children’s removal

       will not be remedied, we engage in a two-step analysis. E.M., 4 N.E.3d at 642-

       643. First, we identify the conditions that led to removal, and second, we

       determine whether there is a reasonable probability that those conditions will

       not be remedied. Id. at 643. In the second step, the trial court must judge a

       parent’s fitness as of the time of the termination proceeding, taking into

       consideration evidence of changed conditions, balancing a parent’s recent

       improvements against habitual patterns of conduct to determine whether there

       is a substantial probability of future neglect or deprivation. Id. We entrust that

       delicate balance to the trial court, which has discretion to weigh a parent’s prior

       history more heavily than efforts made only shortly before termination. Id.

       Requiring trial courts to give due regard to changed conditions does not

       preclude them from finding that a parent’s past behavior is the best predictor of

       her future behavior. Id. “The statute does not simply focus on the initial basis

       for a child’s removal for purposes of determining whether a parent’s rights

       should be terminated, but also those bases resulting in the continued placement


       Court of Appeals of Indiana | Memorandum Decision 49A02-1603-JT-415 | September 23, 2016   Page 17 of 22
       outside the home.” In re N.Q., 996 N.E.2d 385, 392 (Ind. Ct. App. 2013)

       (citation and internal quotation marks omitted). A court may properly consider

       evidence of a parent’s prior criminal history, drug and alcohol abuse, history of

       neglect, failure to provide support, and lack of adequate housing and

       employment. Id. A trial court can reasonably consider the services offered by

       DCS to the parent and the parent’s response to those services. Id. Further,

       where there are only temporary improvements and the pattern of conduct

       shows no overall progress, the court might reasonably find that under the

       circumstances, the problematic situation will not improve. Id.


[29]   Mother argues that she was a victim of domestic violence and took the initiative

       to remove herself and her children from the abuser, and that she went to Gary

       “to get away from this dangerous individual who is incarcerated for murder.”

       Appellant’s Brief at 14-15. She contends that there is no evidence that she

       needs any sort of program to avoid further domestic violence. As to her

       struggle with alcohol use, she posits that there is no evidence her use continued

       after the children’s removal. Her position is that there was not clear and

       convincing evidence that her housing or employment created a danger to her

       children.5 DCS argues that the court’s unchallenged findings support the

       judgment and that the decision is not clearly erroneous.




       5
         Mother also raises a number of arguments relating to Father. Specifically, Mother asserts that Father was
       not served notice of the CHINS petition until after the adjudication and disposition had been made, that the
       CHINS adjudication and disposition on February 12, 2014, were as to Mother only, and that the order
       terminating parental rights does not refer to a dispositional order applicable to Father. Mother does not
       develop a cogent argument as to why these assertions with respect to Father warrant reversal of the

       Court of Appeals of Indiana | Memorandum Decision 49A02-1603-JT-415 | September 23, 2016        Page 18 of 22
[30]   With respect to Mother’s employment, Mother testified that she worked six

       days a week for the three months prior to the termination hearing, she did not

       provide any verification of employment to her case manager, and she was being

       paid “under the table.” Transcript at 36. She also testified that her last prior

       employment was in 2011.


[31]   As for housing, Mother testified that she lived in a residence on Goodlet Street

       for six or seven months when DCS first became involved, moved to her sister’s

       house and then to a place on Belleview, then went to live with her brother for a

       couple of weeks, then with her sister in Gary for six months, and then in

       Indianapolis with a man for three weeks before moving to Gary in July 2015 in

       a residence that was leased in her fiancé’s name under a month-to-month lease.6

       FCM Gibbs testified that she received the case in June 2013 and that there were

       multiple housing transitions throughout the first six months that she had the

       case including some times of homelessness in August due to an eviction from

       Mother’s first home. She also testified that Mother lived with the children in a

       studio apartment that was being rented by a person with whom she had a




       termination of her parental rights, particularly where Father waived his right to a fact finding as to A.J. and
       N.D. and signed consents for the adoption of A.J. and N.D. Accordingly, we find these arguments waived.
       6
         Mother’s testimony regarding her residences is somewhat conflicting. She testified that after she left her
       house on Belleview, she went to live with her brother for a couple of weeks before leaving town and moving
       to Gary on April 11, 2014. Counsel for DCS asked Mother where she was living during the six months
       between April of 2014 and July of 2015, and Mother answered: “2014, I was living in Indianapolis . . . for
       roughly about three weeks and then I moved here in 2015.” Transcript at 18. During cross-examination by
       the guardian ad litem’s attorney, Mother testified that she moved to Gary in April 2015. During questioning
       by her attorney, Mother testified that she moved to Gary in April 2014. Her attorney stated: “Okay, so I, I
       was a little confused. Did you ever move back to Indianapolis from Gary once you moved up there in April
       of 2014?” Id. at 37. Mother responded: “No.” Id. She also indicated that she lived in Gary continuously
       since April 2014.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1603-JT-415 | September 23, 2016           Page 19 of 22
       relationship between December 4, 2013, and January 3, 2014, until the

       apartment was condemned. We cannot say that the trial court’s findings

       regarding Mother’s housing instability are clearly erroneous.


[32]   As to the domestic violence education and substance abuse treatment, the

       record reveals that Mother agreed to participate in substance abuse treatment

       and domestic violence education as part of the informal adjustment. When

       asked if Mother participated in services during the time period from June 2013

       until January 2014, FCM Gibbs stated that “besides from [sic] the domestic violence

       education, she was actively . . . involved in the other services up until the

       January date.” Transcript at 91-92 (emphasis added). Mother completed her

       substance abuse treatment in September 2013 as part of the informal

       adjustment, but stated in January 2014 that she continued to struggle with

       alcohol use. While Mother was open about the abuse she was suffering, she did

       not complete domestic violence education. Her admission that the children

       were CHINS included a notation for services for domestic violence and

       substance abuse. In the February 12, 2014 parental participation order, the

       court ordered Mother to complete a substance abuse assessment and

       successfully complete all treatment recommendations, and complete a domestic

       violence intake or assessment and complete all recommended services. FCM

       Gibbs testified that Mother expressed ongoing concerns with respect to her

       relationship with J.M. and his harassment of her after she moved to Gary.

       FCM Plew testified that Mother did complete a substance abuse assessment and

       that she believed Mother completed a domestic violence assessment, but she did


       Court of Appeals of Indiana | Memorandum Decision 49A02-1603-JT-415 | September 23, 2016   Page 20 of 22
       not complete treatment for either domestic violence or substance abuse. We

       cannot say that the trial court’s finding that Mother has still not addressed the

       issues of domestic violence and alcohol abuse is clearly erroneous.


[33]   We also observe that Mother struggled with maintaining communication and

       participating in services, did not attend the child and family team meeting on

       February 19, 2014, stopped participating in services in Gary in February 2015,

       and did not complete any of the services provided in Gary. In addition to her

       other testimony, FCM Plew testified that the conditions that resulted in

       removal of A.J. and N.D. had not been remedied, and that termination was in

       the best interests of A.J. and N.D. GAL Washum also recommended the

       termination of Mother’s parental rights because Mother had not fully and

       successfully engaged in services.


                                                   Conclusion

[34]   Based upon the court’s findings and the record as set forth in part above, we

       conclude that clear and convincing evidence supports the trial court’s

       determination that there was a reasonable probability that the conditions

       leading to the removal of A.J. and N.D. would not be remedied.


[35]   For the foregoing reasons, we conclude that the trial court’s judgment

       terminating the parental rights of Mother is supported by clear and convincing

       evidence.


[36]   Affirmed.



       Court of Appeals of Indiana | Memorandum Decision 49A02-1603-JT-415 | September 23, 2016   Page 21 of 22
Robb, J., and Mathias, J., concur.




Court of Appeals of Indiana | Memorandum Decision 49A02-1603-JT-415 | September 23, 2016   Page 22 of 22